Opinión concurrente emitida por el
Juez Asociado Señor Rebollo López.
Evaluamos, en primer lugar, la corrección jurídica de una sentencia emitida por el Tribunal Superior de Puerto Rico, Sala de Humacao, mediante la cual dicho foro declaró con lugar una demanda de daños y perjuicios, por alegada *980impericia médica, radicada por la Sra. Ada Cirino Vizcar-rrondo, y sus familiares, contra dos facultativos médicos —el ginecólogo obstetra Manuel Pita Tovar y el cirujano Raúl Justiniano— y una institución hospitalaria, el Hospital Gubern, localizada la misma en Fajardo, Puerto Rico. Mediante la referida sentencia, el tribunal de instancia condenó a “la parte demandada a pagar solidariamente a la parte demandante la suma total de $106,850.00”, las costas, más una suma adicional de cinco mil dólares por concepto de honorarios de abogado. Apéndice, págs. 47-48.
En segundo término, el recurso radicado nos brinda la oportunidad de expresarnos en cuanto a la problemática en general existente en nuestra jurisdicción referente a la ra-dicación de acciones por alegada impericia médica; la difi-cultad de la ciudadanía en conseguir testimonio pericial competente en esta clase de casos, y la actitud y acción que, a nuestra manera de ver las cosas, deben asumir, y tomar, al respecto la clase médica, la togada y los tribuna-les de justicia. Ahí el porqué de nuestra opinión concurrente.
La codemandante Ada Cirino Vizcarrondo —quien ha-bía sido paciente del obstetra Pita Tovar en relación con el nacimiento de su primer hijo, alumbramiento que culminó en una operación cesárea— ingresó en el Hospital Gubern el 1ro de octubre de 1980 con el propósito de someterse a una segunda operación cesárea, intervención quirúrgica que estaba programada para el día siguiente, es decir, el 2 de octubre de 1980. El curso pre natal, bajo la supervisión del doctor Pita Tovar, fue uno normal. Merece destacarse, sin embargo, que la señora Cirino Vizcarrondo, quien es una persona que padece de un serio problema de control de peso —condición conocida como “obesidad mórbida”— pe-*981saba doscientas sesenta y ocho libras para la fecha de su segundo alumbramiento(1)
Habiendo dado a luz a una niña el 2 de octubre de 1980, y luego de un período de recuperación de cuatro días sin problema de clase alguna, la señora Cirino Vizcarrondo fue dada de alta del Hospital Gubern el 6 de octubre por el doctor Pita Tovar con instrucciones de que regresara tres días más tarde con el propósito de removerle los puntos de sutura de la cesárea realizada. Así lo hizo la referida pa-ciente, informándole a su doctor que durante el mencio-nado período no había padecido de problema alguno. Al otro día, sin embargo, la señora Cirino Vizcarrondo se per-sonó a la oficina del doctor Pita Tovar por razón de que supuraba por uno de los “puntos” de sutura ya removidos. El doctor Pita Tovar le drenó el absceso que se había desa-rrollado, recetándole un antibiótico y un antiinflamatorio. La paciente fue enviada a su hogar con instrucciones de regresar de no mejorar la situación.
En la madrugada del 16 de octubre, la señora Cirino Vizcarrondo se vió afectada por un dolor agudo en el “epi-gastrio” —esto es, en el área del abdomen alto— y alguna fiebre. La paciente se personó al Hospital Gubern, donde fue ingresada por orden del doctor Pita Tovar, a eso de las 10:15 de la mañana, “ ‘para tratamiento y observación’ ”. Apéndice, pág. 25.
Ante el cuadro que presentaba la paciente, el doctor Pita Tovar entendió procedente “consultar” con un ciru-jano, el Dr. Raúl Justiniano, lo cual hizo pasadas las doce del mediodía del 16 de octubre. El doctor Justiniano, no obstante tener un viaje fuera de Puerto Rico señalado para el siguiente día, aceptó ver la paciente en consulta. Se or-denaron unos análisis de laboratorio. Los mismos demos-*982traron que “las amilasas séricas estaban ligeramente eleva-das ... y que los glóbulos blancos no mostraban señales de infección ...”. (Énfasis suplido.)(2)
El doctor Justiniano concluyó que la condición de la pa-ciente Cirino Vizcarrondo podía deberse a una de cinco causas, a saber: colecistitis, apendicitis, pancreatitis, abs-cesos intraabdominales o embolismo pulmonar. Entendió, y así lo diagnosticó, que lo más probable era que la pa-ciente padeciera de “pancreatitis”, procediendo a brindár-sele a la paciente tratamiento para dicha alegada condición. Posteriormente el doctor Justiniano llegó a la conclusión, hecho que le comunicó al doctor Pita Tovar, que “tomando en consideración los posibles diagnósticos a ser descartados y las facilidades del Hospital Gubern, y la con-dición de la Sra. Cirino, ... era necesario trasladar a dicha señora, a un hospital que tuviera facilidades adecuadas”. (Énfasis suplido.)(3)
Conforme determinara el tribunal de instancia en la sentencia que emitiera:(4)
... El Hospital Gubern no contaba para 1980 (ni tampoco los demás hospitales de Fajardo) con una Sala de Cuidado Inten-sivo ni con el personal necesario para operarla, donde Ada hu-biera podido ser recluida si se le intervenía quirúrgicamente y surgía algún tipo de complicación causada principalmente por su obesidad. Tampoco había en el área de Fajardo para 1980 una máquina para hacer sonografías y de esa forma hacerle un estudio diagnóstico a Ada para conocer exactamente lo que le aquejaba. Con esas facilidades disponibles el problema de la Sra. Cirino se hubiera resuelto más satisfactoriamente. (Énfasis suplido.)
Informados de dicha situación, los familiares de la pa-ciente Cirino Vizcarrondo solicitaron el traslado de ésta. El doctor Pita Tovar se comunicó por la vía telefónica con dos *983hospitales del área metropolitana de San Juan, a saber: Hospital Auxilio Mutuo y el Doctor’s Hospital. Los familia-res de la paciente seleccionaron el Doctor’s Hospital. La pa-ciente fue trasladada, entre 6:00 y 6:30 p.m. del 17 de octu-bre, a la referida institución hospitalaria en ambulancia privada acompañada únicamente por su señora madre; esto es, no las acompañó facultativo médico o personal pa-ramédico alguno. El viaje en ambulancia fue realizado aproximadamente en una hora. Al llegar la paciente al Doctor’s Hospital, ésta se encontraba, aparentemente, en estado de “shock”.(5) Allí fue atendida brevemente por un facultativo médico quien, luego de únicamente tomarle los signos vitales, se negó a ingresarla, recomendando que fuera trasladada al Centro Médico.
La señora Cirino Vizcarrondo llegó al referido Centro entre las 10:00 y las 12:00 de la noche del día 17 de octubre de 1980. A su llegada, conforme los récord médicos de dicha institución, la paciente sufría de “shock séptico” y tenía dificultades para respirar, siendo colocada en un respira-dor mecánico. Su caso fue objeto de consulta por varios es-pecialistas y departamentos del Centro Médico. Al cabo de cuatro, días, la señora Cirino Vizcarrondo fue sometida a una “laparotomía exploratoria”,(6) recuperándose total-mente de la condición que le aquejaba, siendo dada de alta de dicha institución hospitalaria el 26 de noviembre de 1980.
El Dr. Rehuel Rivera —quien para el 21 de octubre de 1980 se desempeñaba como residente de primer año de ci-rugía en el Centro Médico; quien participó en la “laparoto-mía exploratoria” que se le practicara allí a la señora Ci-rino Vizcarrondo, y quien testificó como perito de la parte demandante— declaró que el diagnóstico final, luego de la operación, fue de abscesos intraabdominales; causada di*984cha condición, posiblemente y en su opinión, debido a un trauma que envolvió el “epiplón u omentum” cuando se realizó la cesárea, trauma que ocasionó un absceso en el “omentum”, el cual rompió, diseminándose su contenido dentro del abdomen, formándose múltiples abscesos en el mismo,(7) opinión que acogió el foro de instancia.
Procede que se señale, por último, que el tribunal de instancia específicamente dilucidó una controversia sur-gida entre los diferentes peritos presentados por las partes acerca del hecho de si la paciente Ada Girino debió o no ser operada mientras estuvo hospitalizada, por un período aproximado de treinta horas, en el Hospital Gubern du-rante los días 16 y 17 de octubre de 1980. Dicho foro judicial aceptó —y así específicamente lo concluyó— la opinión de los peritos presentados por la parte demandada a los efectos de que, conforme “la mejor práctica de la medicina moderna”, no era aconsejable ni indicado intervenir qui-rúrgicamente a la paciente durante el período de tiempo que ésta estuvo recluida en el Hospital Gubern; ello por razón de que el médico debe tratar de resolver clínica-mente la condición que aqueja a un paciente mientras ello sea posible y que la decisión de intervenir quirúrgicamente a éste debe ser el último recurso, decisión producto de un diagnóstico que así lo indique.(8)
Ello no obstante, y como indicáramos al comienzo, el tribunal de instancia entendió que ambos doctores, así como el hospital demandado, habían incurrido en “mala práctica de la medicina”. Específicamente en cuanto al gi-necólogo Pita Tovar, dicho foro concluyó que el haber “oca-sionado [el] trauma en el epiplón u omentum durante la operación cesárea fue una mala práctica de la medicina por parte [de éste]”; actuación negligente que, conforme el tribunal de instancia, fue la causa del “v[í]a-crucis por el que *985atravesó la demandante Ada Cirino, así como sus familiares”. Apéndice, págs. 35-36. En adición, entendió el foro de instancia, y así lo resolvió, que tanto el doctor Pita Tovar, como el doctor Justiniano, fueron negligentes en el tratamiento médico en general que le brindaron a la se-ñora Cirino Vizcarrondo, en específico: al errar en su diag-nóstico de “pancreatitis”, el cual era uno de “fácil elimina-ción”; al no realizar exámenes adicionales con el propósito de precisar más los diagnósticos emitidos; al no trasladar a la paciente a otro hospital con mayor prontitud; al no dis-poner para que el traslado de la paciente a otro hospital se hiciera en condiciones más favorables, y al no cerciorarse que el personal del Hospital Gubern siguiera sus instruc-ciones médicas respecto a la toma de signos vitales. En cuanto al Hospital Gubern, un examen de la sentencia emitida revela que el foro de instancia determinó, como causa única de negligencia por parte de dicha institución, que el personal de dicho hospital no siguió al pie de la letra las órdenes de los doctores Pita Tovar y Justiniano res-pecto a la toma de los signos vitales de la paciente Cirino Vizcarrondo.
Inconformes con la sentencia dictada por el tribunal de instancia, tanto los doctores Pita Tovar y Justiniano como el Hospital Gubern acudieron, vía la radicación del corres-pondiente recurso de revisión, ante este Tribunal. En el mismo, le imputaron al foro de instancia haber errado:
1. ...al interpretar la evidencia médica ofrecida durante el juicio, resolviendo la controversia contrario a la prueba desfi-lada y a los principios básicos de la medicina.
2. ...al determinar que la causa de los daños de la señora Ada Cirino Vizcarrondo fue consecuencia del tratamiento, diagnós-tico y/o la atención médica brindada por los doctores Manuel J. Pita Tovar y Raúl T. Justiniano.
3. ...al evaluar los daños de las demandantes en las altas cuantías determinadas.
4. ...al determinar mediante la imposición de honorarios de abogado e intereses legales, la temeridad por parte de un de-*986mandado al defender su posición en la controversia de autos. Solicitud de reconsideración, pág. 3.
Expedimos el auto de revisión solicitado. Mediante Re-solución de fecha 19 de octubre de 1990 ordenamos la transcripción de los testimonios prestados por todos los pe-ritos médicos que testificaron ante el foro de instancia.
hH hH
En Pérez Torres v. Bladuell Ramos, 120 D.P.R. 295, 297-298 (1988), expresamos, en lo pertinente, que:
Las acciones por alegada impericia médica constituyen o re-presentan un reto especial para los jueces. Dichos casos siem-pre versan sobre la ocurrencia de un daño; uno que, por lo general, resulta impresionante y doloroso. No obstante el natural sentimiento de compasión que todo ser humano experimenta al enfrentarse al daño y sufrimiento de otro ser humano, los jue-ces tenemos que mantener siempre presente que el mero hecho de que haya ocurrido un daño no significa que el médico es civilmente responsable por el mismo. En otras palabras, no po-demos darnos el lujo de que nuestros sentimientos dominen nuestro discernimiento. De así permitirlo, estaríamos incum-pliendo con nuestra función como jueces. (Énfasis suplido.)
Como es igualmente sabido, en Oliveros v. Abréu, 101 D.P.R. 209, 226 (1973), establecimos la norma a ser utili-zada en nuestra jurisdicción para determinar la responsa-bilidad de los médicos en casos de alegada mala práctica profesional. La referida norma le impone a éstos la obliga-ción de ofrecer a sus pacientes aquella atención médica que a la luz de los modernos medios de comunicación y ense-ñanza, satisfaga las exigencias generalmente reconocidas por la propia profesión médica. Pérez Torres v. Bladuell Ramos, ante; Rodríguez Crespo v. Hernández, 121 D.P.R. 639 (1988); Ríos Ruiz v. Mark, 119 D.P.R. 816 (1987); Cruz v. Centro Médico de P.R., 113 D.P.R. 719 (1983), entre otros.
En el citado caso de Oliveros v. Abréu, revocamos la norma que habíamos establecido en Rivera v. Dunscombe, *98773 D.P.R. 819, 838 (1952), a los efectos de que un médico sólo viene obligado a dar a sus pacientes aquella atención médica que generalmente se emplea para casos similares por el resto de los médicos en la comunidad. La diferencia entre ambas normas es obvia. Bajo la doctrina establecida en Oliveros v. Abréu, ante —en pleno vigor hoy día— un médico no queda exonerado de responsabilidad, en un caso de impericia médica, por el mero hecho de que le haya brindado a su paciente la atención médica que ordinaria y usualmente proveen sus colegas en la misma comunidad o “plaza” en que el médico se desenvuelve si esa atención no satisface las exigencias de la profesión médica en general a la luz de los modernos medios de comunicación y enseñanza. En otras palabras, independientemente del lu-gar específico donde ejerza su profesión, el médico en nues-tro País viene siempre en la obligación de brindar a sus pacientes la mejor atención médica de acuerdo con los últi-mos métodos y procedimientos de la medicina moderna de que él pueda tener conocimiento. Véase Pérez Torres v. Bla-duell Ramos, ante.
No obstante, al facultativo médico se le reconoce una amplia discreción en el cuidado de un paciente. En ese sen-tido, hemos resuelto que un médico no “incurre en respon-sabilidad si el tratamiento que le brinda a su paciente, aun cuando erróneo, está enmarcado en los linderos de lo razo-nable y es aceptado por amplios sectores de la profesión médica; constituyendo defensa válida para el médico de-mandado la existencia de divergencia de criterios entre las autoridades médicas sobre si el tratamiento o procedi-miento en particular era correcto bajo las circunstancias del caso”. (Énfasis suplido.) Pérez Torres v. Bladuell Ramos, ante, págs. 303-304, citando con aprobación a Lozada v. E.L.A., 116 D.P.R. 202, 217 (1985); Pérez Cruz v. Hosp. La Concepción, 115 D.P.R. 721 (1984), y a Fernández v. Hosp. Gen. San Carlos, Inc., 113 D.P.R. 761 (1983). En pa-labras sencillas, el error de juicio —honesto e informado— *988cometido por un médico en el tratamiento de su paciente no constituye fuente de responsabilidad. Pérez Torres v. Bladuell Ramos, ante; Ríos Ruiz v. Mark, ante.
Por otro lado, no debe olvidarse que en casos de alegada impericia médica la parte demandante viene en la obliga-ción de probar mediante preponderancia de la prueba que el tratamiento ofrecido por el demandado, o la ausencia de proveer el tratamiento indicado y correcto, fue el factor que con mayor probabilidad ocasionó el daño sufrido por el paciente. Rodríguez Crespo v. Hernández, ante, págs. 649-650; Cruz v. Centro Médico de P.R., ante, pág. 744; Zambrana v. Hospital Santo Asilo de Damas, 109 D.P.R. 517, 521 (1980). Ello es así, toda vez que en estos casos existe una presunción de que el médico le brindó un tratamiento adecuado a su paciente, lo que le impone al demandante la obligación de rebatir dicha presunción a través de la pre-sentación de prueba suficiente en contrario. Rodríguez Crespo v. Hernández, ante. En otras palabras, la parte de-mandante tiene que probar que el tratamiento suminis-trado por el demandado no fue el adecuado. Véase Rosado Rosado v. E.L.A., 108 D.P.R. 789, 792 (1979).
Asimismo, hemos señalado que para que se entienda establecido un caso, prima facie, de daños y perjuicios por alegada mala práctica de la medicina es necesario que el demandante presente prueba satisfactoria sobre “(I)-., las normas mínimas de conocimiento y cuidado médico aplica-bles a los generalistas o a los especialistas, y (2) la relación causal entre la actuación u omisión del facultativo y la lesión sufrida por el paciente. Medina Santiago v. Vélez, 120 D.P.R. 380, 385 (1988). Es conveniente recordar que al momento de ejercer nuestra función revisora, en casos como el de epígrafe, nuestra decisión debe fundarse, en lo posible, en aquella prueba pericial y documental que haya sido presentada ante el. foro de instancia. Ríos Ruiz v. Mark, ante. En relación con lo antes expresado, resulta procedente enfatizar que en aquellos casos en que exista *989un conflicto en relación con la prueba pericial desfilada, hemos establecido que este Tribunal, al igual que el foro de instancia, podrá optar por aquella posición que le “merezca más crédito”. Zambrana v. Hospital Santo Asilo de Damas, ante; Prieto v. Maryland Casualty Co., 98 D.P.R. 594 (1970), y Pereira v. E.L.A., 91 D.P.R. 750 (1965).
Por último, dados los hechos particulares del caso ante nuestra consideración, conviene recordar que puede cons-tituir fuente de responsabilidad extracontractual para una institución hospitalaria el hecho de que su personal no cumpla con las instrucciones que, respecto a los pacientes hospitalizados en la misma, impartan los facultativos mé-dicos que atienden a dichos pacientes. Núñez v. Cintrón, 115 D.P.R. 598 (1984).
Manteniendo presente toda la normativa antes ex-puesta, pasamos a examinar la controversia planteada en el caso de epígrafe.
h-H I — <
Analizamos, en primer término, los fundamentos que esgrimiera el tribunal de instancia en apoyo de la senten-cia que emitiera, en específico, del dictamen a los efectos de que tanto los doctores Justiniano y Pita Tovar, como el Hospital Gubern, incurrieron en actos de impericia médica.
A. Como expresáramos anteriormente, el referido foro específicamente determinó que el obstetra Pita Tovar incu-rrió en “mala práctica de la medicina” al negligentemente traumatizar —esto es, suturar— el “omentum o epiplón” de la señora Cirino Vizcarrondo durante la operación cesárea que le realizó; “actuación negligente” que, conforme el tribunal de instancia, fue la causa de los abscesos intraabdo-minales que posteriormente desarrolló la mencionada paciente.
*990Al igual que la mayoría del Tribunal, diferimos. Como es sabido, el “omento o epiplón” —también conocido como “re-daño o mesenterio”— no es otra cosa que el repliegue del peritoneo, esto es, el tejido que une el estómago y los intes-tinos con las paredes abdominales. En palabras del doctor Rivera, perito en cirugía presentado por la parte deman-dante, el “omento” no es otra cosa que “una capa como de grasa que cubre el abdomen ...”.(9)
Un examen del testimonio prestado por el doctor Rivera, uno de los dos peritos presentados por la parte deman-dante, revela que éste nunca testificó que suturar el “omento” constituya impericia médica de un cirujano. Por su parte, el Dr. Amaury Capella —quien testificó como pe-rito de la parte demandada— declaró que ello no sólo no constituye negligencia por parte del médico sino “que a ve-ces a propósito cogemos suturas en el epiplón, el omento”.(10)
Ello no obstante, procede que nos preguntemos si en el presente caso la prueba presentada efectivamente demos-tró que el obstetra Pita Tovar suturó el “omento” de la se-ñora Girino Vizcarrondo. La evidencia que tiende a así su-gerirlo surge, como expresáramos anteriormente, del testimonio que prestara el doctor Rivera. (11) Dicho testimo-nio, sin embargo, no es uno concluyente a esos efectos; el propio doctor Rivera lo cataloga como una mera “posibilidad”. (12)
*991Por último tenemos que, aun partiendo de la premisa que en el presente caso el doctor Pita Tovar efectivamente suturara el “omento” de la señora Cirino Vizcarrondo, el balance más racional, justiciero y jurídico de la evidencia pericial presentada a nivel de instancia no sostiene la con-clusión de que dicha sutura fuera la causa de los abscesos intraabdominales que desarrollara la mencionada paciente. Frente a la “mera posibilidad” de que ello así fuera, sugerida por el doctor Rivera, nos enfrentamos al testimonio claro y categórico en contrario de los dos peritos presentados por la parte demandada, el cirujano Amaury Capella y el ginecólogo obstetra Fernando Montilla, profe-sionales de reconocida e indudable capacidad en sus res-pectivos campos de la medicina en Puerto Rico. Estos ex-presaron la opinión de que la “traumatization”, o sutura, del “omento” nunca puede ser, per se, la causa de una in-fección en el abdomen deunapersona.(13) En adición a seña-lar que en toda inter vención quirúrgica existe la posibili-dad, sin que haya negligencia alguna, de que se desarrollen infecciones, la opinión del doctor Capella fue a los efectos de que en el presente caso lo sucedido se debió al hecho de que se trataba de una paciente “sumamente obesa” que es sometida a una operación cesárea y esterilización, en la *992cual “sabemos que puede haber bacteria que pasan del me-dio ambiente a través de la matriz y de las trompas hacia la ca[v]idad abdominal”; esto es, debido a complicaciones que no hay manera de evitar.(14)
En resumen, tenemos que un análisis cuidadoso de la prueba pericial —de ambas partes— que desfilara ante el tribunal de instancia no sostiene la posición o determina-ción del tribunal de instancia a los efectos de que el sutu-rar el “omento o epiplón” durante una intervención quirúr-gica constituya, per se, impericia médica por parte del facultativo médico que realiza una intervención quirúrgica como la aquí en controversia. Tenemos, por otro lado, que la prueba presentada por la parte demandante con el pro-pósito de demostrar que ello así ocurrió en el presente caso —por voz del Dr. Rehuel Rivera— es una no concluyente. Por último, aun asumiendo a los fines de la argumentación de que efectivamente el doctor Pita Tovar suturó el “omen-to o epiplón” de la señora Cirino Vizcarrondo durante la operación cesárea que efectuara, la determinación del tribunal de instancia a los efectos de que dicha sutura fue la causa de que la paciente posteriormente desarrollara abs-cesos intra-abdominales no representa el balance más ra-cional, justiciero y jurídico de la totalidad de la evidencia pericial que desfilara ante el tribunal de instancia. Ramos Acosta v. Caparra Dairy, Inc., 113 D.P.R. 357, 364 (1982); Sanabria v. Sucn. González, 82 D.P.R. 885 (1961).
B. Erró, igualmente, el tribunal de instancia al determi-nar, a base de la prueba pericial que le fuera presentada, que los doctores Pita Tovar y Justiniano incurrieron en “mala práctica de la medicina” al errar en su diagnóstico de “pancreatitis”, el cual alegadamente era de fácil elimina-ción, y al no realizar exámenes adicionales con el propósito de precisar más el mismo.
*993Como surge de la relación que de los hechos hiciéramos al comienzo de la presente ponencia, el doctor Justiniano fue de la opinión que la condición de la paciente Cirino Vizcarrondo podía deberse a una de cinco causas, a saber: colecistitis, apendicitis, pancreatitis, abscesos intraabdo-minales o embolismo pulmonar. Su diagnóstico, sin embargo, fue a los efectos de que la señora Cirino Vizcarrondo con toda probabilidad padecía de “pancreatitis”, proce-diendo los doctores Justiniano y Pita Tovar a tratarla con-forme al mismo; diagnóstico que, como hemos visto, encon-traba apoyo en la sintomatología que presentaba la paciente y en los resultados de los laboratorios realizados.
¿Significa el error cometido en el diagnóstico que los re-feridos facultativos médicos incurrieron en “mala práctica de la medicina”? Definitivamente no. Como es sabido, nin-gún médico debe ser responsabilizado por un error de juicio —honesto e informado— cometido en el tratamiento de un paciente. Ríos Ruiz v. Mark, ante. El diagnóstico, y trata-miento de “pancreatitis” de que fuera objeto la señora Ci-rino Vizcarrondo de parte de los doctores Justiniano y Pita Tovar fue uno, dadas las circunstancias específicas del caso, “enmarcado en los linderos de lo razonable ...”. Pérez Torres v. Bladuell Ramos, ante, pág. 304. La mejor eviden-cia de ello lo constituye el hecho de que el propio perito de la parte demandante, Dr. Rehuel Rivera, aceptó que ante los hechos, y síntomas, que presentaba el 16 de octubre de 1980 la señora Cirino Vizcarrondo —esto es, al ser ingre-sada en el Hospital Gubem— su diagnóstico hubiera sido, igualmente, el de “pancreatitis”;(15) que al momento de lle-gar la mencionada paciente al Centro Médico los posibles diagnósticos que allí se hicieron coincidían con los realiza-dos por el doctor Justiniano,(16) y que aun para la fecha en que se le practicó a la referida paciente la “laparotomía *994exploratoria” en el Centro Médico —esto es, el 21 de octu-bre de 1980— dicho diagnóstico continuaba latente ya que los médicos de dicha institución hospitalaria no tenían, a pesar de los exámenes y evaluaciones realizadas, un “diag-nóstico exacto”.(17) En palabras del doctor Capella, el hecho de que el 21 de octubre los médicos del Centro Médico de-cidieran realizar una “laparotomía exploratoria” significa que aún para esa fecha “no sabían lo que tenía” la paciente.(18)
C. Erró, adicioñalmente, el tribunal de instancia al con-cluir que los doctores Justiniano y Pita Tovar incurrieron en actos de impericia médica al no trasladar a la paciente a otro hospital con mayor prontitud y al no disponer para que el traslado finalmente realizado se hiciera en condicio-nes más favorables.
Dicho foro, al así concluir, inadvertidamente pasó por alto el hecho de que, habiéndose realizado por los doctores Justiniano y Pita Tovar un diagnóstico honesto e infor-mado —aun cuando erróneo— de que la señora Girino Viz-carrondo sufría de “pancreatitis”, el tratamiento médico que éstos ordenaron, y le brindaron, a su paciente durante las primeras veinticuatro horas fue el indicado para esta clase de situaciones. En ello coinciden tanto el doctor Rivera como el doctor Capella;(19) esto es, un tratamiento con-sistente, mayormente, en descanso, suero, y “nada por boca”.(20) En relación a ello, conviene recordar que el tribunal de instancia específicamente determinó que conforme a *995la “mejor práctica de la medicina” un médico debe tratar de resolver clínicamente la condición que aqueja a su paciente antes de proceder a someter a éste a una intervención qui-rúrgica, la cual debe ser el último recurso.
Siendo ello así, resulta completamente contradictoria la determinación del foro de instancia de que se incurrió en mala práctica de la medicina al no ordenar el traslado de la paciente con mayor prontitud. En vista del diagnóstico de “pancreatitis”, resultaba procedente que se esperase un pe-ríodo de tiempo razonable con el objetivo de que la paciente respondiera al tratamiento para dicha condición antes de considerar la alternativa de intervenirla quirúrgicamente, alternativa para la cual resultaba médicamente aconseja-ble trasladarla a un hospital de San Juan.
Ahora bien, pasadas las primeras veinticuatro horas sin que la paciente mejorara, y en vista de que ésta, debido a su extrema obesidad, representaba un caso en que podrían necesitarse, de ser necesaria la cirugía, facilidades con las que no se contaba en el pueblo de Fajardo, los doctores Justiniano y Pita Tovar recomendaron que se trasladara la paciente a un hospital del área metropolitana de San Juan que contara con dichas facilidades. Ello era lo aconsejable desde el punto de vista de la práctica de excelencia de la medicina. Así, inclusive, lo aceptó el propio perito de la parte demandante, el Dr. Rehuel Rivera.(21)
En lo referente a dicha alternativa, el tribunal de ins-tancia, como hemos visto, determinó que los doctores Jus-tiniano y Pita Tovar incurrieron en negligencia médica que los hace civilmente responsables al permitir que la señora Cirino Vizcarrondo fuera trasladada en ambulancia en condiciones “desfavorables”, esto es, únicamente acompa-ñada por su señora madre. Somos los primeros en aceptar que posiblemente la paciente Cirino Vizcarrondo hubiera tenido un viaje más tranquilo y agradable de haber estado *996acompañada en el mismo por personal médico o paramédico.
Ello, sin embargo, no resulta ser suficiente en derecho para responsabilizar a los doctores demandados. Ante los hechos específicos del caso —en especial, en vista de la obvia necesidad de que se trasladara la paciente a San Juan— nuestra función nos impone la obligación de cues-tionamos si la acción de los doctores demandados al auto-rizar que el viaje se realizara bajo las condiciones que se llevó a cabo, fue el factor que con mayor probabilidad oca-sionó el daño o condición sufrida por la referida persona (Rodríguez Crespo v. Hernández, ante), esto es, si existe relación causal entre dicha acción y la lesión o daño sufrido por la paciente. Medina Santiago v. Vélez, ante.
La contestación a dicha interrogante, en la negativa, la brindó el propio perito presentado por la parte deman-dante, el Dr. Rehuel Rivera. Dicho testigo declaró que la “condición de la paciente no hubiese variado mucho a me-nos que se operara”.(22) En otras palabras, conforme el pe-rito Rivera, el hecho de que el viaje en ambulancia se hi-ciera bajo las condiciones descritas por el tribunal de instancia en nada afectó la condición principal de que su-fría la señora Cirino Vizcarrondo.
D. Dicho razonamiento —esto es, el de ausencia de re-lación causal— derrota, igualmente, las determinaciones del foro de instancia a los efectos de que constituyó “mala práctica de la medicina” de parte del Hospital Gubem el hecho de que sus empleados no siguieran las órdenes de los doctores Justiniano y Pita Tovar sobre la toma de los sig-nos vitales de la paciente así como que igualmente incu-rrieron en actos de impericia médica los referidos galenos al no supervisar adecuadamente sus órdenes a esos efectos. Independientemente del hecho que dicha omisión *997puede constituir, en casos apropiados, negligencia médica (Núñez v. Cintrón, ante), en el presente caso no existe prueba en el récord que demuestre relación causal alguna entre esos hechos y la condición o daño sufrido por la pa-ciente Cirino Vizcarrondo. Medina Santiago v. Vélez, ante.
E. Como podemos notar —y no obstante el hecho de que resulta indiscutible que la señora Girino Vizcarrondo, y sus familiares, sufrieron daños palpables como consecuencia de la condición que ésta desarrolló luego de la operación cesárea a la que fuera sometida— la sentencia emitida por el foro de instancia en el presente caso no puede prevalecer.
La prueba presentada no demuestra que los doctores Pita Tovar y Justiniano incurrieran en negligencia médica por la cual deban civilmente responderle a la parte deman-dante; ello por razón de que el tratamiento médico que los referidos galenos le brindaron a la señora Cirino Vizca-rrondo estuvo enmarcado dentro de los linderos, o paráme-tros, de lo razonable y aceptable por la profesión médica en Puerto Rico. Pérez Torres v. Bladuell Ramos, ante.
En lo que respecta al Hospital Gubem, la prueba pre-sentada no demostró el nexo causal requerido entre la omi-sión en que incurrió el personal de dicha institución hospi-talaria y la condición o daño que sufriera la señora Cirino Vizcarrondo. Medina Santiago v. Vélez, ante.
IV
Una observación final. Aun cuando el tribunal de ins-tancia así no lo hizo constar de manera expresa en la sen-tencia que emitiera en el presente caso, resulta patente que el resultado erróneo al que llegó en la misma fundamental-mente está basado en el testimonio pericial de un testigo que presentara la parte demandante, el ginecólogo obstetra Luis Baldera Quezada, el cual es oriundo de la República Dominicana y que expresamente vino a Puerto Rico con el *998propósito de testificar en el presente caso. El testimonio de este segundo testigo perito de la parte demandante no sólo fue contradicho por los peritos médicos que presentara la parte demandada —doctores Capella y Montilla— sino que, inclusive, su testimonio resultó, en ocasiones, contra-rio al testimonio del otro testigo perito de la parte deman-dante, el Dr. Rehuel Rivera.
Estamos plenamente conscientes de que dicha situación —esto es, la utilización de peritos provenientes de países extranjeros por parte de los demandantes en casos de im-pericia médica— es el producto, o consecuencia, de la in-discutible dificultad que tienen los ciudadanos que intere-san demandar en nuestros tribunales a facultativos médicos e instituciones hospitalarias para obtener los ser-vicios de peritos médicos residentes en Puerto Rico que declaren “en contra” de este tipo de demandados; dificultad que, obviamente, se debe a la reticencia que tienen estos profesionales de la salud de declarar contra compañeros médicos y contra las instituciones hospitalarias donde practican su profesión. Dicha innegable situación, sin embargo, en nuestra opinión no justifica el uso indiscriminado de “peritos” de dudosa competencia profesional; provenien-tes los mismos de países extranjeros —en algunos de los cuales, inclusive, se practica una medicina de calidad inferior a la practicada en Puerto Rico— que vienen a nuestra jurisdicción a prestar testimonio altamente cuestionable, a cambio de unos jugosos honorarios, en casos inmeritorios de alegada impericia médica.
La situación, no hay duda, es una preocupante que re-quiere seria atención y, sobre todo, acción positiva, enérgica y creativa no sólo por parte del foro judicial sino que de las clases médica y togada; ello en busca de una solución justa y razonable para dos intereses genuinos y legítimos que se encuentran en un aparentemente inevitable curso de colisión. De un lado, el derecho innegable de nuestros con-ciudadanos a ser indemnizados adecuadamente por los da-*999ños sufridos como consecuencia de un acto de impericia médica cometido por un médico cuyos compañeros de pro-fesión se niegan a testificar en su contra, no obstante estar convencidos de que efectivamente se incurrió en un acto de mala práctica profesional. Por otro lado, una clase médica puertorriqueña —que actualmente practica la medicina en forma “defensiva” debido, principalmente, a la amenaza constante de ser demandada viciosamente— cuya bien ga-nada reputación profesional está constantemente en peli-gro de ser destruida como consecuencia del testimonio irresponsable de unos médicos extranjeros, que están en disposición de testificar en casos inmeritorios, y, que así actúan posiblemente debido a que están conscientes del hecho de que su reputación no se verá afectada por cuanto su testimonio no será del conocimiento de persona alguna en su país de origen.
No debe olvidarse que las consecuencias de la radicación de pleitos inmeritorios por alegada mala práctica de la me-dicina lo constituyen, entre otras: la “práctica defensiva de la medicina”, esto es, la realización de exámenes y análisis superfinos a los pacientes; la pérdida de valioso tiempo por parte de los médicos; los gastos legales innecesarios en que éstos se ven obligados a incurrir, y el alza desmedida en las primas que pagan los médicos y hospitales por los seguros de impericia médica.(23) La consecuencia inevitable de todo ello lo es el encarecimiento de los servicios médicos que se prestan en Puerto Rico.
Todas las partes envueltas en este delicado asunto tie-nen que realizar un esfuerzo máximo por alcanzar un fino balance de intereses. La clase médica tiene que tomar car-*1000tas en el asunto. Debe claramente entender que cuando uno de sus miembros, en el descargo responsable de su profesión, testifica en un tribunal de justicia contra un mé-dico incompetente que ha incurrido en un claro acto de impericia médica que ha causado daños, dicho profesional de la salud no incurre en un acto de deslealtad o falta de compañerismo; todo lo contrario, ese galeno que sirve como perito médico en un caso genuino de mala práctica de la medicina le está haciendo un gran servicio a su profesión y a Puerto Rico: está ayudando a liberar a nuestra comuni-dad de médicos incompetentes.
Por otro lado, no hay duda que la clase togada puerto-rriqueña desempeña un rol vital en este asunto y puede ser de gran ayuda en su solución; ésta puede, y debe, evitar a toda costa la consciente radicación de acciones viciosas por impericia médica. El abogado, antes de radicar en los tribunales una acción por mala práctica de la medicina, debe ilustrarse al respecto, ya mediante la consulta con un mé-dico local, o del exterior, que verdaderamente sea compe-tente, ya mediante la lectura de libros de texto de medi-cina; de esa forma asegurándose, hasta donde ello sea posible y factible, que cuenta con un caso meritorio de im-pericia médica. En otras palabras, todo abogado que, en representación de su cliente, radique una demanda de da-ños y perjuicios por mala práctica de la medicina deberá estar en posición, de ser requerido para ello por el tribunal, de demostrar el fundamento médico jurídico en el cual des-cansa o basa su reclamación a los efectos de que la parte demandada incurrió en la impericia médica alegada. Los tribunales de instancia deberán estar particularmente atentos a esta situación en temprana etapa del procedi-miento incoado, no debiendo vacilar en desestimar aquellas demandas infundadas que nunca debieron ser radicadas; ello con la correspondiente imposición de honorarios de abogado por razón de temeridad. A esos efectos, véase Cor-*1001pak, Art Printing v. Ramallo Brothers, 125 D.P.R. 724 (1990).
En relación con lo antes expuesto, procede que nos pre-guntemos si en nuestra jurisdicción resulta indispensable que en todas las ocasiones en que se radica una demanda por alegada mala práctica de la medicina se contrate un médico con el propósito de que éste testifique en el caso a los efectos de sostener la referida alegación. La contestación en la negativa —esto es, de que ello no resulta ser indispensable en todos los casos— la encontramos en las disposicio-nes de la Regla 65(R) de Evidencia de 1979, la cual, en lo pertinente, dispone que:
Es admisible como excepción a la regla de prueba de referen-cia aunque el declarante esté disponible como testigo:
(R) Tratados:
Declaraciones contenidas en un tratado, revista o folleto, u otra publicación similar, sobre un tema histórico, médico, cien-tífico, técnico o artístico siempre que se establezca, mediante conocimiento judicial o testimonio pericial, que la publicación constituye una autoridad confiable sobre el asunto. 32 L.P.R.A. Ap. IV.
En relación con dicha disposición reglamentaria, ex-presa el profesor Chiesa,(24) en lo pertinente, que:
Aunque no se cuestiona que las declaraciones contenidas en los tratados son, para ciertos fines y con algunas limitaciones, admisibles en evidencia, dichos fines y limitaciones sí son objeto de grandes debates. La regla mayoritaria, aunque objeto de se-vera crítica, sigue siendo que los tratados no son admisibles como evidencia sustantiva aunque sí son admisibles a los fines de impugnación de testimonio pericial. La regla minoritaria —que es la adoptada en este inciso— sostiene que las declara-ciones contenidas en este tipo de obras son admisibles como ex-cepción a la regla de prueba de referencia. Tal excepción se jus-tifica por la imparcialidad inherente a una obra escrita básicamente para profesionales o con fines docentes. Otro fac*1002tor de gran confiabilidad es que estando dichas obras sujetas al juicio crítico de las autoridades en la materia, la reputación y el prestigio del autor están en juego, lo que hace improbable que éste no se preocupe por que todo lo que escribe sea, en la medida de lo posible, correcto o exacto.
Pero, por otro lado, independientemente de la confiabilidad de la obra, exisfie la posibilidad —para algunos la probabili-dad— de que la obra sea “malentendida” en ausencia de ayuda pericial; al menos se cree que, sin la ayuda pericial, es probable que las afirmaciones contenidas en el tratado sean errónea-mente aplicadas a los hechos. De ahí que la regla federal 803(18) limita el uso de tratados como evidencia sustantiva a situaciones en las que un perito está testificando; ello garantiza la disponibilidad del perito para contestar preguntas en cuanto al significado o aplicación del contenido del tratado. Por las mismas razones, se dispone en la regla federal que, de ser ad-misibles, las declaraciones pueden ser leídas en evidencia pero no pueden ser recibidas como exhibits.

Nuestra regla no tiene estas limitaciones. Podemos hacer con-jeturas sobre el porqué de una regla tan liberal.

En primer lugar, de ordinario los costos del peritaje resultan considerables. Una parte puede tener un buen caso pero no contar con recursos suficientes para contratar un perito. Un abogado, bien preparado y con la ayuda de un buen tratado, podría establecer su caso a través de declaraciones contenidas en la obra, sin necesidad de perito. El tribunal siempre puede nombrar sus propios peritos para asegurarse de la comprensión más cabal del asunto. En segundo término, la limitación de que no se admita la obra en evidencia es contraria a la realidad de lo que ocurre fuera de la sala. El juez, por su cuenta, consulta los tratados, estén o no éstos admitidos en evidencia.
El uso de tratados es crucial para el contrainterrogatorio de peritos. El abogado que no cuenta con un perito, cuando se en-frenta al perito de la parte contraria, descansa básicamente en el uso de tratados para contrainterrogar eficazmente al perito. Sin embargo, existe una regla restrictiva en virtud de la cual, para contrainterrogar a un perito por medio de un tratado, el perito debe haber expresamente descansado en dicho tratado en su examen directo. La regla liberal permite el uso de trata-dos para contrainterrogar a un perito independientemente de que éste hiciera referencia a dicho tratado en el examen directo, siempre que se establezca que la obra constituye una autoridad confiable sobre el asunto en controversia. Este es el enfoque de nuestra regla. Sobre este asunto, véanse Annot. 60 A.L.R. 2d *100377, y Reilly v. Pinkus, 338 U.S. 269 (1949), y McCormick, Sec. 321.
En suma, nuestra regla es completamente liberal. En primer lugar, se admiten como evidencia sustantiva las declaraciones contenidas en tratados aunque no esté declarando como perito testigo alguno. Y en segundo lugar, a los fines del uso del tra-tado cuando declara un perito, no se requiere que éste se refiera al tratado en su examen directo, ni que haya sido contrainterro-gado a base de declaraciones en el tratado. Bajo nuestra ley anterior eran admisibles en evidencia las obras históricas, li-bros de ciencia y artes, y mapas o cartas publicados, cuyos au-tores nada tuvieren que ver con las partes, como evidencia prima facie respecto a hechos de general notoriedad e interés. 32 L.P.R.A. sec. 1827. (Énfasis en el original suprimido y énfa-sis suplido.)
Como correctamente expresa el profesor Chiesa, la ter-minología en que está concebida la citada Regla 65(R) de Evidencia significa que, en relación con esta materia, en Puerto Rico rige la llamada “regla minoritaria”; esto es, en nuestra jurisdicción se permite la utilización del contenido de textos de medicina no sólo en el contrainterrogatorio de los peritos médicos de la otra parte sino que, y aún más importante, dicho contenido es admisible en evidencia como prueba sustantiva, aun cuando no se presente como testigo a perito alguno.
La referida disposición reglamentaria permite que en nuestra jurisdicción, en innumerables casos de alegada mala práctica de la medicina, los tribunales de instancia puedan determinar si se cometió o no la impericia médica alegada sin necesidad de perito alguno. No hay duda, sin embargo, que en algunos casos dicha determinación judicial no es factible realizarla sin la ayuda de un perito médico. Por otro lado, tampoco debe haber duda de que en esta clase de casos el testimonio de un perito siempre re-sulta ser de innegable ayuda al tribunal, particularmente en la interpretación de récord médicos y, precisamente, en relación con la interpretación de libros de texto de medicina.
*1004En esta clase de situaciones —esto es, en las cuales el testimonio del perito es indispensable y en aquellas en que el mismo resulta ser de gran ayuda— las referidas Reglas de Evidencia de 1979 le proveen a los tribunales de instan-cia un valioso mecanismo que resulta ser de incalculable ayuda para el juzgador. Como es sabido, la Regla 59 de Evidencia, 32 L.P.R.A. Ap. IV, faculta a los tribunales para nombrar su “propio” perito. La misma establece:
(A) Nombramiento. Antes del comienzo del juicio o durante el transcurso de éste, cuando el tribunal determine que es necesa-ria prueba pericial, podrá de su propia iniciativa, o a solicitud de parte, nombrar uno o más peritos para que investiguen y sometan un informe según lo ordene el tribunal, o para que declaren en calidad pericial en el juicio. El tribunal determi-nará la compensación por los servicios del perito.
(B) Compensación. En toda acción criminal o procedimiento de menores, la compensación será pagada con fondos del Estado. En todas las demás acciones civiles, la compensación será pa-gada por las partes envueltas en el litigio en la proporción que el tribunal determine, sujeto a que luego sea impuesta como otras costas o desembolsos conforme a derecho.
(C) Presentación e interrogatorio. Cualquier perito nombrado por el tribunal conforme a esta regla podrá ser llamado a de-clarar y ser interrogado por el tribunal o por cualquier parte. Cuando sea llamado e interrogado por el tribunal, las partes tendrán el mismo derecho a contrainterrogar como si se tratare de cualquier otro testigo.
(D) Derecho a presentar otra evidencia pericial. Esta regla no impedirá que cualquier parte presente evidencia pericial adicio-nal sobre el mismo hecho o asunto sobre el que declara o in-forma el perito nombrado por el tribunal. Si la parte presenta su propio perito, pagará sus honorarios sin que dicho pago sea recobrable como costas, a menos que el tribunal discrecional-mente disponga lo contrario. (Énfasis suplido.) 32 L.P.R.A. Ap. IV, R. 59.
Como certeramente señalara este Tribunal en San Lorenzo Trad. Inc. v. Hernández, 114 D.P.R. 704, 711 (1983) —citando con aprobación a Toppel v. Toppel, 114 D.P.R. 16 (1983)— aun cuando las referidas Reglas de Evidencia de 1979 “permiten a cualesquiera [de las] partes presentar *1005sua sponte su propio perito, siguiendo la orientación mo-derna persiguen estimular el nombramiento del ^perito judicial’ designado por el tribunal”’, ello con el propósito y objetivo de “ ‘evitar y eliminar la situación [indeseable] de que los peritos sean o se conviertan en testigos particular de las partes ... logrando que su comparecencia y testimo-nio ante el tribunal sea sin endoso previo a cualesquiera de los litigantes’ (Énfasis suplido.) Véase, en adición, Urru-tia v. A A A., 103 D.P.R. 643 (1975).
Si en alguna disciplina de la litigación civil se ha “dege-nerado” la práctica de contratar testigos peritos para que, a cambio de jugosos honorarios, incondicionalmente decla-ren a favor de la posición particular que en el caso sostiene la parte que lo contrata lo es en el campo de las demandas de daños y perjuicios por mala práctica de la medicina. Dicha situación, la cual tiene el efecto de de-sorientar al tribunal en cuanto a cuál es la realidad de lo ocurrido, adquiere ribetes trágicos en la práctica de contra-tar peritos provenientes del extranjero los cuales, como ex-presáramos anteriormente, puede no importarles el conte-nido de su declaración por razón de que su reputación profesional no sufrirá ya que nadie se enterará del mismo en su país de origen.
Los tribunales de instancia, naturalmente, no tienen la facultad para evitar o prohibir que una parte presente su propio perito médico, el cual puede provenir de cualquier parte del mundo. Ello no obstante, y mientras ello sea fac-tible, deben constatar no sólo las credenciales profesionales de dichos peritos sino la corrección médica del testimonio pericial que éstos prestan mediante la consulta de libros de texto apropiados de medicina y mediante la designación de “peritos del tribunal”, esto es, mediante la utilización al máximo de las disposiciones de la antes citada Regla 59 de Evidencia.
Su acción a esos efectos resultará, a nuestro juicio, en la emisión de sentencias jurídicamente correctas en esta *1006clase de casos; ello no sólo en beneficio de los litigantes en particular; sino que en beneficio de la ciudadanía en general.
Por todas las razones antes expuestas, es que concurri-mos con la sentencia que hoy emite el Tribunal en el pre-sente caso.

(1) Conforme surge de la sentencia dictada por el foro de instancia, la señora Cirino Vizcarrondo pesaba doscientas noventa libras al momento de celebrarse la vista en su fondo del presente caso; ella tiene una estatura de 5'2".


(2) Apéndice, pág. 28.


(3) Apéndice, pág. 29.


(4) Apéndice, pág. 31.


(5) Apéndice, pág. 33.


(6) Apéndice, pág. 34.


(7) T.E. de 11 de febrero de 1986, págs. 36-38.


(8) Apéndice, pág. 30.


(9) T.E. de 11 de febrero de 1986, pág. 37.


(i°) T.E. de 14 de febrero de 1986, pág. 41.


(1X) Conforme surge del propio testimonio del doctor Rivera, él realizó sus estu-dios de medicina en la Universidad Autónoma de Guadalajara, Méjico, y su residen-cia en cirugía en el Centro Médico de Puerto Rico. T.E. de 11 de febrero de 1986, pág. 3.
Resulta procedente que se señale, en adición, que para la fecha de la vista en su fondo del presente caso a nivel de instancia, el doctor Rivera tenía establecida una sociedad profesional con el hermano del abogado de la parte demandante. T.E. de 11 de febrero de 1986, págs. 3-4.


(12) «p Dcjgtaq viendo retroactivamente después de la operación, usted podría decirme dónde se originó el problema intraabdominal de esta paciente, viéndolo re-troactivamente?
*991“R Parecía surgir por una u otra razón, en el último hallazgo que el doctor Alcaraz mencionó, como si por una u otra razón se hubiese formado un absceso en el omento y eso hubiese roto por una u otra razón y se hubiese diseminado dentro del abdomen y esa hubiera sido la causa que se hubiesen formado los múltiples abscesos y la pus libre en la barriga. Esa es la impresión de aquellos que estuvimos en la operación, en ese caso en específico.
“P Doctor, ¿cabe la posibilidad que lo que haya desatado la secuencia .en este evento que terminó en una catástrofe abdominal pueda haber sido ocasionado por un trauma técnico en el corregimiento procedimiento quirúrgico que se le hizo con la cesárea en el omento, pudo ser?
“R Eso, yo no estuve en esa operación original, eso es una posibilidad.
“P ¿Eso es una posibilidad, doctor?
“R Eso es una posibilidad.” (Énfasis suplido.) T.E. de 11 de febrero de 1986, págs. 37 y 38.


(13) T.E. de 14 de febrero de 1986, págs. 40, 41 y 45, y T.E. de 4 de abril de 1986, págs. 33 y 36.


(14) ip g ,je 44 de febrero de 1986, págs. 11, 42 y 43.


(15) T.E. de febrero de 1986, pág. 94.


(16) Íd., págs. 56 y 57.


(17) Íd., págs. 10, 11, 83, 84 y 92.


(18) T.E. de 14 de febrero de 1986, págs. 36 y 37.


(19) T.E. de 11 de febrero de 1986, págs. 34 y 86, y T.E. de 14 de febrero de 1986, pág. 30.


(20) Como informamos al comienzo de la ponencia, en vista al testimonio pres-tado en este respecto por los doctores Rivera y Capella, el tribunal de instancia rechazó la opinión pericial contraria brindada por un segundo perito presentado por la parte demandante, el ginecólogo obstetra dominicano Luis Baldera Quezada, quien declaró que él hubiera operado inmediatamente a la paciente Cirino Vizcarrondo.


(21) x.E. de 11 de febrero de 1986, págs. 87 y 88.


(22) Íd., págs. 90 y 91.


(23) Tomamos conocimiento judicial del hecho de que actualmente la Asamblea Legislativa de Puerto Rico precisamente tiene bajo estudio y consideración la situa-ción del alza de, o recargo en, las primas que pagan los médicos por dicho seguro por razón de lo que se denomina “experiencias adversas” en su práctica de la medicina. Esto es, el mero hecho de ser demandado un médico causa un aumento en las primas que éste paga, no importando si la demanda radicada posteriormente es declarada sin lugar. Véase edición de 30 de agosto de 1991 del Periódico El Nuevo Día, pág. 16.


(24) E.L. Chiesa, Práctica Procesal Puertorriqueña: Evidencia, San Juan, Pubs. J.T.S., 1983, Vol. I, Cap. VIII, págs. 430-431.